DETAILED ACTION
	This is a first office action in response to application 17/486,527 filed 09/27/2021, in which claims 1-18 are presented for examination. Currently claims 1-18 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kremin et al. U.S. Patent Application Publication No. 2012/0105362 A1 hereinafter Kremin.

Consider Claim 1 and similar claim 13:
	Kremin discloses an active stylus, comprising: (Kremin, See Abstract.)
	at least one electrode; (Kremin, [0064], “FIG. 4 is a block diagram illustrating one embodiment of a capacitive sense array 400 including an N.times.M electrode matrix 425 and the capacitance sensor 301 that converts measured capacitances to touch coordinates. The capacitive sense array 400 may be, for example, the touch screen 325 or the touch sensor pad of FIG. 3. The N.times.M electrode matrix 425 includes N.times.M electrodes (N receive electrodes and M transmit electrodes), which further includes transmit ("TX") electrode 422 and receive ("RX") electrode 423. Each of the electrodes in N.times.M electrode matrix 425 is connected to the capacitance sensor 301 by one of the conductive traces 450.”)
	an integrated circuit coupled to the at least one electrode and configured to: (Kremin, [0072], “FIG. 6B is a block diagram illustrating one embodiment of a system 600 including the sense array 400, a stylus 680, and the touch screen controller 605 that converts measured capacitances to touch coordinates. The sense array 400 includes RX lines 640 and 660. The RX lines 660 are the same as TX lines 635 in FIG. 6A, but used as a receive channel in system 600 as further described below for stylus signal sensing. In an embodiment, RX lines 640 and 660 are similar to the TX electrodes 422 and RX electrodes 423 of FIG. 4. The touch screen controller 605 includes the TX drive circuit 610, the RX sense circuit 620, and the multiplexor 630. The stylus 680 includes a TX drive circuit 685 and a stylus tip 688.”)
	operate in a first mode to unilaterally transmit signals to a sensor controller from one of the at least one electrode; determine whether a pen tip of the active stylus is in contact with a sensor panel; (Kremin, [0134], [0135], “At block 2130, if the difference calculation for the entire APA is greater than zero, the processing logic determines the local maximum stylus TX signal (block 2140). In an embodiment, the local maximum stylus TX signal is the row or column of electrodes that have the highest amplitude stylus TX signal. In an embodiment, the row and column electrodes are RX lines 640 and 660 of FIG. 6. At block 2150, if the sum of the difference calculation around the local maximum is less than a hover threshold value, then processing logic detects a stylus touch (block 2155). For example, a typical stylus touch signal may look like signal 2152. At block 2190, the processing logic calculates the centroid in post processing and stylus processing ends (block 2195).”)
	responsive to determining that the pen tip is in contact with the sensor panel, transmit a pen pressure value of the pen tip; and (Kremin, [0136], [0135], “At block 2130, if the difference calculation for the entire APA is greater than zero, the processing logic determines the local maximum stylus TX signal (block 2140). In an embodiment, the local maximum stylus TX signal is the row or column of electrodes that have the highest amplitude stylus TX signal. In an embodiment, the row and column electrodes are RX lines 640 and 660 of FIG. 6. At block 2150, if the sum of the difference calculation around the local maximum is less than a hover threshold value, then processing logic detects a stylus touch (block 2155). For example, a typical stylus touch signal may look like signal 2152. At block 2190, the processing logic calculates the centroid in post processing and stylus processing ends (block 2195).”)
	responsive to determining that the pen tip is not in contact with the sensor panel, instead of transmitting the pen pressure value, detect an uplink signal transmitted from the sensor panel. (Kremin, [0093], [0137], “The shape detector determines if the detected signal is a legitimate hovering stylus TX signal from a hovering stylus (block 2170). If the shape detector determines that the detected is a legitimate hovering stylus TX signal, the processing logic determines the current stylus count. At block 2180, if the stylus count is less than a predetermined count value, the processing logic determines that there is no stylus touch or stylus hover signal on the sense array (block 2175) and stylus processing ends (block 2195). At block 2180, if the stylus count is equal to or greater than the predetermined count value, the processing logic determines that the signal is a stylus hover TX signal (block 2185). At block 2190, the processing logic calculates the centroid in post processing and stylus processing ends, block 2195.”)
Consider Claim 2 and similar claim 8 and 14:
	Kremin discloses the active stylus of claim 1, wherein the integrated circuit is configured to: continue transmitting the pen pressure value of the pen tip as long as the pen tip remains in contact with the sensor panel, without detecting the uplink signal transmitted from the sensor panel. (Kremin, [0132], “FIG. 21 is flow diagram of one embodiment of a method 2100 of tracking the position of a stylus that is contacting or hovering over a sense array. The method 2100 is performed by processing logic that may comprise hardware (circuitry, dedicated logic, etc.), software (such as is run on a general purpose computing system or a dedicated machine), firmware (embedded software), or any combination thereof. In one embodiment, the touch screen controller 605 of FIG. 6 performs some of operations of method 2100. In another embodiment, the sensing device 830 of FIG. 8 performs the method 2100. In yet another embodiment, the capacitance sense circuit 310 of FIG. 3 performs the method 2100. Alternatively, other components of the electronic system 300 (FIG. 3) can perform some or all of the operations of method 2100.”)
Consider Claim 3 and similar claim 9 and 15:
	Kremin discloses the active stylus of claim 1, wherein the pen pressure value is a multiple bit value formed of multiple bits, and the uplink signal is detectable within a transmission period of a signal corresponding to the multiple bit value. (Kremin, [0115], “FIG. 15A is a waveform 1500 illustrating a stylus TX signal utilizing a one-bit, binary phase shift keyed ("BPSK") modulation scheme, according to an embodiment of the invention. BPSK utilizes one bit with two logic states (binary signal) which are represented as positive and negative pulses that are 180 degrees out of phase with each other. Waveform 1500 illustrates a logic pulse representing a logic level "1." FIG. 15B is a waveform 1540 illustrating a stylus TX signal utilizing a one-bit BPSK modulation scheme, according to an embodiment of the invention. Waveform 1540 illustrates a logic pulse representing a logic level "0." FIG. 15C is a graph 1560 illustrating polar coordinates and phase relationships for a one-bit BPSK modulation scheme, according to an embodiment of the invention. In an embodiment, a single bit ("Bit 1") may be represented as a positive or negative signal. Bit 1 1580 is a logic level "1" with a zero degree phase shift. Bit 1 1570 is a logic level "0" with a 180 degree phase shift. In an embodiment, BPSK may be used to modulate additional data into the stylus TX signal 898 as described above with reference to FIG. 8. For example, button data may be encoded by BPSK. A pressed and non-pressed button is represented in polar coordinates by Bit 1 1570 and Bit 1 1580, respectively. It should be noted that changing the phase of the TX signal to incorporate additional data will not necessarily change the timing, absolute magnitude, or frequency of the TX signal. In other words, the timing and synchronization information contained in the stylus TX signal 898 may remain unchanged despite a change in signal phase. As described above, BPSK modulation is one of several preferred modulation schemes for adding additional data to a stylus TX signal. BPSK may allow for reliable detection at a low signal-to-noise ratio and may reduce data transmission overhead for a stylus. Other modulation schemes may be used as would be known by one of ordinary skill in the art with the benefit of this disclosure.”)
Consider Claim 7 and similar claim 13:
	Kremin discloses a stylus integrated circuit, for use within an active stylus, the active stylus including at least one electrode, the stylus integrated circuit comprising: (Kremin, See Abstract.)
	a memory; and a processor coupled to the memory and configured to: (Kremin, [0053], “In the depicted embodiment, the processing device 310 includes analog and/or digital general purpose input/output ("GPIO") ports 307. GPIO ports 307 may be programmable. GPIO ports 307 may be coupled to a Programmable Interconnect and Logic ("PIL"), which acts as an interconnect between GPIO ports 307 and a digital block array of the processing device 310 (not shown). The digital block array may be configured to implement a variety of digital logic circuits (e.g., DACs, digital filters, or digital control systems) using, in one embodiment, configurable user modules ("UMs"). The digital block array may be coupled to a system bus. Processing device 310 may also include memory, such as random access memory ("RAM") 305 and program flash 304. RAM 305 may be static RAM ("SRAM"), and program flash 304 may be a non-volatile storage, which may be used to store firmware (e.g., control algorithms executable by processing core 302 to implement operations described herein). Processing device 310 may also include a memory controller unit ("MCU") 303 coupled to memory and the processing core 302.”)
	operate in a first mode to control unilateral transmission of signals to a sensor controller from one of the at least one electrode; determine whether a pen tip of the active stylus is in contact with a sensor panel; (Kremin, [0134], [0135], “At block 2130, if the difference calculation for the entire APA is greater than zero, the processing logic determines the local maximum stylus TX signal (block 2140). In an embodiment, the local maximum stylus TX signal is the row or column of electrodes that have the highest amplitude stylus TX signal. In an embodiment, the row and column electrodes are RX lines 640 and 660 of FIG. 6. At block 2150, if the sum of the difference calculation around the local maximum is less than a hover threshold value, then processing logic detects a stylus touch (block 2155). For example, a typical stylus touch signal may look like signal 2152. At block 2190, the processing logic calculates the centroid in post processing and stylus processing ends (block 2195).”)
	responsive to determining that the pen tip is in contact with the sensor panel, control transmission of a pen pressure value of the pen tip from the active stylus; and (Kremin, [0136], [0135], “At block 2130, if the difference calculation for the entire APA is greater than zero, the processing logic determines the local maximum stylus TX signal (block 2140). In an embodiment, the local maximum stylus TX signal is the row or column of electrodes that have the highest amplitude stylus TX signal. In an embodiment, the row and column electrodes are RX lines 640 and 660 of FIG. 6. At block 2150, if the sum of the difference calculation around the local maximum is less than a hover threshold value, then processing logic detects a stylus touch (block 2155). For example, a typical stylus touch signal may look like signal 2152. At block 2190, the processing logic calculates the centroid in post processing and stylus processing ends (block 2195).”)
	responsive to determining that the pen tip is not in contact with the sensor panel, instead of the transmission of the pen pressure value, control detection of an uplink signal transmitted from the sensor panel. (Kremin, [0137], “The shape detector determines if the detected signal is a legitimate hovering stylus TX signal from a hovering stylus (block 2170). If the shape detector determines that the detected is a legitimate hovering stylus TX signal, the processing logic determines the current stylus count. At block 2180, if the stylus count is less than a predetermined count value, the processing logic determines that there is no stylus touch or stylus hover signal on the sense array (block 2175) and stylus processing ends (block 2195). At block 2180, if the stylus count is equal to or greater than the predetermined count value, the processing logic determines that the signal is a stylus hover TX signal (block 2185). At block 2190, the processing logic calculates the centroid in post processing and stylus processing ends, block 2195.”)
Consider Claim 4 and similar claim 10 and 16:
	Kremin discloses the active stylus of claim 1, wherein the integrated circuit is configured to: responsive to detecting the uplink signal transmitted from the sensor panel, transition to a second mode in which to transmit a downlink signal in response to the uplink signal. (Kremin, [0093], [0083], “In one embodiment, the TX 835 signal sent by the transmitter 840 is the same signal as the TX signal generated and applied to the ITO 810 on the TX lines 812 (or 814) during finger position tracking. Alternatively, the TX signal 835 may be a different signal than the TX signal generated and applied to the ITO 810 and may have different signal characteristics (e.g., different frequency, phase, or code modulation). In another embodiment, the transmitter 840 sends a synchronization signal 899, or timing data, whereby the stylus 850 generates the stylus TX signal 898 based on the synchronization signal 899 received by the receiver 855 from the transmitter 840. In an embodiment, the synchronization signal 899 has different signal characteristics than the TX signal generated and applied to the ITO 810 during finger position tracking.”)
Consider Claim 5 and similar claim 11 and 17:
	Kremin discloses the active stylus of claim 4, wherein a modulation method of the pen pressure value transmitted in the first mode is different from a modulation method of the downlink signal transmitted in the second mode. (Kremin, [0098-0100], [0094], “When the stylus 850 operates as the timing "master," the stylus 850 sends the carrier modulated TX signal 925 to the host. A carrier generator, frequency divider, and modulator on stylus 850 provide a modulated TX signal to the host, where the host is synchronized to operate at the same phase and frequency as the stylus TX signal. The modification required for system 800 to synchronize the host to a master stylus TX signal would be appreciated by one having ordinary skill in the art with the benefit of this disclosure.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremin et al. U.S. Patent Application Publication No. 2012/0105362 A1 as applied to claims 5, 11, and 17 respectively, above, and further in view of Oda et al. U.S. Patent Application Publication No. 2004/026230 A1 hereinafter Oda.

Consider Claim 6 and similar claim 12 and 18:
	Kremin discloses the active stylus of claim 5, wherein, the modulation method of the pen pressure value transmitted in the first mode modulates a pulse signal with the pen pressure value, and however does not specify the modulation method of the downlink signal transmitted in the second mode modulates a carrier signal with the downlink signal.
	Oda however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to modulates a carrier signal with the downlink signal. (Oda, [0053], [0027], “In the system and method of the present invention, resonant circuits are used in both the stylus and the transmission loop coils. The transmission loop coil resonant circuit is configured to have a selected resonant frequency. The transmission loop coils are excited with a series of pulses comprising a carrier frequency modulated with a sequence of pulses to generate a pulsed carrier signal having a selected carrier frequency which is substantially equal to the transmission loop coils resonant frequency. This arrangement maximizes the strength of the transmission signal even though relatively little power is required.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to modulate the carrier frequency as this was a technique known to those having ordinary skill in the art in view of Oda and would have been utilized for the purpose of maximize the strength of the transmission signal even having little power required. (Oda, [0053])

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626